IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSE SANTIAGO, §
§ No. 538, 2013
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in
V. § and for New Castle County
§
STATE OF DELAWARE, §
§ Cr. ID Nos. 1302000803
Plaintiff Below, § 1209009276
Appellee. §

Submitted: August 22, 2014
Decided: November 12, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.
O R D E R

This 12th day of November 2014, upon consideration of the appellant’s
brief filed pursuant to Supreme Court Rule 26(c), his attorney’s motion to
withdraw, and the State’s response, it appears to the Court that:

(1) On April 2, 2013, the appellant, Jose Santiago, pled guilty to
Burglary in the Second Degree in Cr. ID No. 1209009276 (hereinafter “the
Burglary 2nd Degree case”) and in return the State entered a nolle prosequi
on three other charges in the indictment. As part of the plea agreement,
Santiago agreed that he was eligible to be sentenced as a habitual offender
under title 11, section 4214(a) of the Delaware Code (hereinafter “section

4214(a)”), because of a Florida conviction in 2000 and two prior New Jersey

convictions, including a burglary conviction on January 5, 2012. The State
also indicated its intent to seek habitual offender sentencing to include eight
years at Level V imprisonment.

(2) On July 8, 2013, Santiago pled guilty to Theft of a Motor
Vehicle in Cr. ID No. 1302000803 (“the Theft MV case”) and in return the
State entered a nolle prosequz‘ on a charge of Receiving Stolen Property.
Again, as part of the plea agreement, Santiago agreed that he was eligible for
habitual offender sentencing. This time, however, the State indicated that it
would not pursue habitual offender sentencing or Level V incarceration.

(3) On September 20, 2013, following a presentence investigation,
Santiago was sentenced in both the Burglary 2nd Degree case and the Theft
MV case. In the Burglary 2nd Degree case, the Superior Court declared
Santiago a habitual offender under section 4214(a) and sentenced him to a
total of eight years at Level V with credit for time previously served. In the
Theft MV case, the Superior Court sentenced Santiago to two years at Level
V suspended for one year of Level III probation. This is Santiago’s direct
appeal.

(4) On appeal, Santiago’s defense counsel has ﬁled a brief and a
motion to withdraw pursuant to Supreme Court Rule 26(c) (“Rule 26(c)”).

Santiago’s counsel asserts that, based upon a complete and careful

2

examination of the record, there are no arguably appealable issues.
Santiago, through his counsel, has submitted one point for the Court’s
consideration. The State has responded to Santiago’s point and has moved
to afﬁrm the Superior Court judgment.

(5) When reviewing a motion to withdraw and an accompanying
brief under Rule 26(c), this Court must be satisﬁed that defense counsel has
made a conscientious examination of the record and the law for arguable
claims.1 The Court must also conduct its own review of the record and
determine whether the appeal is so totally devoid of at least arguably
appealable issues that it can be decided without an adversary presentation.2

(6) On appeal, Santiago contends that the documentation the State
presented regarding his prior New Jersey burglary conviction was
insufﬁcient to declare him a habitual offender under section 4214(a).
Santiago’s claim is without merit. When pleading guilty in the Burglary 2nd
Degree case, Santiago agreed that he had a prior New Jersey conviction for
burglary that qualiﬁed him as a habitual offender. Santiago did not dispute
the State’s habitual offender petition and, when given the opportunity to

address the court, Santiago stated that he had nothing to add. Santiago is

1 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486\
US. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

2 Id.

bound by his written plea agreement, and by his statements and those of his
counsel, that he was eligible for sentencing as a habitual offenderf’

(7) The Court has reviewed the record carefully and has concluded
that Santiago’s appeal is wholly without merit and devoid of any arguably
appealable issue. We are satisﬁed that Santiago’s defense counsel made a
conscientious effort to examine the record and the law and properly
determined that Santiago could not raise a meritorious claim on appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

BY THE COURT:

/s/ Randy 1 Holland
Justice

3 Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
4